,   .-




                     HE   A     OECNEY       GENERAL

                               0,~~ TEXCAS




         Honorable Clyde E. Smith, Jr.       Opinion No. C-323
         County Attorney
         Tyler County                        Rer   Whether persons in
         Woodville, Texas                          military service are
                                                   required to be
                                                   registered voters in
                                                   order to vote for
         Dear Sir:                                 federal offices.

                   In your opinion request you state that the County
         Clerk of Tyler County has received applications for absentee
         ballots from a number of persons in military service who want
         to vote for the national candidates only, in the coming general
         election, and who have neither paid a poll tax nor registered
         to vote for federal offices without payment of the poll tax as
         provided in Article 5.02a of the Texas Election Code. You ask
         the following question:
                                     4
                   Is a serviceman who is subject to payment
              of the poll tax entitled to vote for federal
              offices if he has neither paid the tax nor
              registered in accordance with Article 5.02a of
              the Election Code?

                   As a general qualification for voting in Texas, a
         person'who is subject to payment of the poll tax must have
         paid the tax prior to February 1 preceding the election. Tex .
         Const., Art VI, Sec. 2; Tex. Elec. Code, Art. 5.02. With
         respect to the 1964 general election, this requirement would
         mean that every person who-was a legaliesident of Texas on
         January 1, 1963, and was between 21 and 60 years old on that date,
         met,have paid the 6tBte poll taxby Jmiiuery31, 19G4, in ,order
         to vote in-the election. Persons who b7erenot 21 years old on
         January 1, 1963, or who were not legal residents of the State
         (i.e., who were not claiming Texas as their place of domicile
         or permanent residence) on that date, but who will have attained
         age and residence requirements by election day, are required
         to obtain a certificate of exemption from payment of the poll
Honorable Clyde E. Smith, Jr., page 2 (C-323)


tax at least 30 days before.the date of the election.   Tex .
Elec. Code, Art. 5.17.

          The 24th Amendment to the United States Constitution,
which was ratified in late January of 1964, prohibits a State
from requiring payment of a~poll tax as a condition of,voting
for the!offices which we refer to in this opinion as "federal
offices." Section 1 of the 24th Amendment reads as follows:

          "Section 1. The right of citizens o,fthe
     United States to vote in any primary or other
     election for President or Vice President, for
     electors for President or ,Vice President, or
     for Senator or Representative in Congress,
     shall hot be denied or abridged by the United
     States or any State by reason of failure to
     pay any poll tax or other tax."

          In anticipation of the possible ratification of the
24th Amendment, which Congress had proposed in 1962, the'Texas
Legislature in1963 enacted Article 5.02a of the Texas Election
Code as contingent legislation to become effective in the event
the proposed federal constitutional amendment was ratified. The
date on which the Texas statute *as to go into:effect was fixed
as "the date of publication of the certifying statement of the
Administrator of General Services that the amendment had become
valid as a part of the Constitution of the United States." That
certi,fyingstatement was published on February 5, 1964. Ac-
cordingly, Article 5.02a took effect on that date.

          Subdivision 1 of Article 5.02a reads:

          "Subdivision 1. Qualification and requirenrents
     for voting for federal offices. Notwithstanding any
     other provision of this Code or of the Constitution
     of this state, the payment of the poll tax shall not
     be required as a condition for voting for United
     States Senator, for United States Representative
     (including Congressman-at-Large), or for President
     and Vice-President or electors for President and
     Vice-President of the United States, in any general,
   : special, or primary election. To be eligible to vote
     for such offices, a person must be a qualified elector
     under the Constitution and laws of this state in all
                             -1540-
Honorable Clyde E. Smith, Jr., page 3 (C-323)


    other respects, If he is not subject to payment
    of the poll tax, he must have obtained an exemption
    certificate in accordance with the provisions of
    this Code if he is required to hold an exemption
    certificate as a condition for voting generally.
    If he is subject to payment of the poll tax, he
    must have paid the tax and obtained a receipt
    therefor prior to the first day of February
    preceding the election; or he must have obtained
    a poll tax receipt without payment of the tax, in
    the manner and within the time provided in
    Subdivision 2 of this section."

         Subdivision 2 provides in part:

         "Subdivision 2. Issuance of poll tax receipts
    without payment of the tax. A person who is subject
    to payment of the poll tax and who is in other
    respects a qualified elector may apply to the tax
    collector of the county of his residence at any
    time between the first day of October and the
    thirty-first day of January following for issuance
    of a poll tax receipt without payment of the tax,
    to be used to identify him in voting for offices
    enumerated in Subdivision 1 of this section during
    the voting year beginning on the first day of
    February thereafter; provided, however, that a
    receipt to identiL@ the voter at elections held
    during the voting year in which this section takes
    effect may be obtained at any time within the
    period of thirty days after the effective date * * *."

          Under the provisions of Article 5.02a, a person who
is subject to payment of the poll tax must either have paid the
tax or have obtained a poll tax receipt without payment of the
tax within the prescribed time limits, The registration period
for the current year under S&division 2 of Article 5.02a was
from February 5, 1964 through l%rch 6, 1964. These requirements
apply to persons in military service as well as to all other
voters.

          Subdivision (i) of Section 459, Title 50, Appendix,
United States Code, should be noticed. It reads as follows:

                             -1541-
Honorable Clyde E. Smith, Jr., Page 4 (C-323)             ,,


         " * * * No person inducted into, or enlisted
    in, the armez forces for training and service under
    this title &J'niversalMilitary Training and Service
    Acti shall, during the period of such service, as a
    condition of voting in any election for President,
    Vice President, electors for President or Vice
    President, or for Senator or Member of the House of
    Representatives, be required to pay any poll tax or
    other tax or make any other payment to any State or
    political subdivision thereof."

          This statute, enacted in 1948, makes a similar pro-
vision with respect to persons fulfilling their military duties
under the Universal Military Training and Service Act as that
which the 24th Amendment now makes the,law of the land with
respect to all persons. Although a State may not require any
person to pay a poll tax as a condition of voting for the
listed offices, neither the statute nor the Amendment affects
the power of a State to require registration, where no charge
is made therefor, as a condition of voting for these offices.
Effectiveness of Article 5.02a of the Texas Election Code was
made conditional on ratification of the 24th Amendment, but it
covers all voters subject to payment of the poll tax and requires
registration of all such voters who wish to qualify for voting
for federal offices without payment of the tax, regardless of
whether the source of their entitlement is the 24th Amendment or
the Universal Military Training and Service Act.

          The question you have submitted is of general interest
to county officials throughout the State. It appears that there
has been a widespread misunderstanding among military personnel
on the requirements for qualifying to vote for federal offices
without payment of the poll tax. It is hoped that the misunder-
standing will be eliminated by a recent publication issued by
the Directorate for Armed Forces Information and Education,
Department of Defense, Washington, D. C., which supplements its
publication "Voting Information 1964," and incorporates changes
in the laws cfthe various States since the basic material in
that publication was distributed. The supplement, issued under
date of September 4, 1954, contains the following statement on
Texas law:

          "Persons who registered under the new
     registration system for voting for Federal
                             -1542-
Honorable Clyde E. Smith, Jr., page 5 (0323)


    offices without payment of the poll tax
    (effective5 February 1964) prior to 6 March
    1964 may vote in the General Election for
    President,Vice~:Pretident, U. S. Senator, and
    U. S. Represeniztives. Persons who did not
    register under the new system on or before
    G March 1964, and who did not pay the poll
    tax, are 'noteligible to vote for Federal
    officers in the 3 November 1964 General
    Election."



         In order to be eligible to vote for federal
    offices in the 1964 general election, a person
    who is subject to payment of the state poll tax
    must either have paid the tax by January 31, 1964,
    or have registered to vot,efor these offices without
    payment of the tax, as provided in Article S.02a
    of the Texas Election Code, by March 6, 1964. These
    requirenientsapply to voters who are in military
    service as -11 as t,ovoters generally. The term
    "federal offices" includes the following: President,
    Vice President, electors for President or Vice
    President, Wited States Senator, United States
    Repres,entative(includingCongressman-at-Large.J

                               Pours very truly,

                               WAGGONW   CARR
                               Attormy General




                                      Assistant
MRWtsj:bk

APPR(NED:
OPINION CWITTti

W. V. Qeppeft, Chairman
Linward Shivers
Pat Bailey
Kerns Taylor
Jerry Brock                  -1543-
                                                -.   -




Honorable Clyde E. Smith, Jr., Page G (C-323)


APPROVED FOR THE ATTORNEY GENERAL

BY: Roger Tyler




                            -1544-